On August 27,1997, it was ordered, adjudged and decreed that for the offense of Criminal Possession With Intent to Sell (Tylox and Demerol), a felony, the defendant is sentenced to the Women’s Correctional Center for a period of ten (10) years. The Court recommends the defendant be placed in a pre-release center prior to her release from prison. The defendant is granted eighteen (18) days’ credit (August 10 - 27,1997).
On April 10, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 10th day of April, 1998.
DATED this 16th day of April, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Member, Hon. Richard Phillips, Member, Hon. Jeff Langton and Alternate Member, Hon. G. Todd Baugh
The Sentence Review Board wishes to thank Theresa M. Brian for representing herself in this matter.